Case 1:19-cv-00413-WS-B Document 46-1 Filed 08/14/19 Page 1 of 2                      PageID #: 320




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DISTRICT

 DAN BUNKERING (AMERICA), INC.                 *
                                               *
 VERSUS                                        *       CASE NO. 1:19-cv-00413-WS-B
                                               *
 EPIC HEDRON, in rem,                          *
 EPIC DIVING & MARINE SERVICES,                *
 LLC, in personam,                             *
 EPIC COMPANIES, LLC, in personam              *
                                               *
 *      *       *       *      *       *       *

                    ORDER FOR ISSUANCE OF PROCESS OF
             MARITIME ATTACHMENT AND ARREST, FRCP RULE C(2)(a)

        Upon reading the Verified Complaint in Intervention of Fugro USA Marine, Inc. seeking

 issuance of process of maritime arrest in this action, and good cause appearing therefor, it is

        ORDERED:

        That the Clerk issue the process of maritime arrest of the vessel M/V EPIC HEDRON,

 her engines, tackle, boilers, etc. and against all persons having or claiming to have any interest

 therein, that they be cited to appear and answer under oath all and singular the matters set forth

 in the Complaint in Intervention.

        That any person claiming an interest in the property arrested may, upon a showing of any

 improper practice or a manifest want of equity on the part of the Plaintiff in Intervention, be

 entitled to an order requiring the Plaintiff in Intervention to show cause why the arrest should not

 be vacated or other relief granted; and it is further ORDERED:
Case 1:19-cv-00413-WS-B Document 46-1 Filed 08/14/19 Page 2 of 2                  PageID #: 321




           That a copy of this Order must be attached to and served with the process of maritime

 arrest.

           This, the ___ day of August, 2019.


                                                ________________________________________
                                                UNITED STATES DISTRICT JUDGE




                                                 -2-
